UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. BARRETT OPPORTUNITY FUND, INC. Semi-Annual Report February 28, 2013 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Semi-Annual Report•February 28, 2013 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Schedule of Investments 6 Statement of Assets & Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 18 Important Tax Information 20 BARRETT OPPORTUNITY FUND, INC. Letter from the Chairperson Dear Shareholder, We are pleased to provide the semi-annual report of the Barrett Opportunity Fund, Inc.1 (the “Fund”) for the six-month period ended February 28th, 2013. The management team at Barrett Asset Management, LLC has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements.A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson April 1, 2013 1 The Fund was formerly known as the Salomon Brothers Opportunity Fund Inc. The Fund name, investment manager and certain investment policies were changed effective December 1, 2006. Manager Market Overview Overview The U.S. stock market sold off in the month prior to the elections in November and continued to sell off for a brief period post the elections.However, by mid-November the market shook off the post election blahs and rallied through year end and well into the New Year. Since the market is now approaching the highs reached in 2000 and 2007, it is reasonable to question whether it will finally break through decisively to all-time highs or follow the pattern of the prior two periods and suffer a material decline.We think the market has moved from undervalued at its bottom in March, 2009 to more neutral territory currently.We expect stocks to most likely work higher over the remainder of 2013.The following factors are the major reasons that the market is likely to show continued strength: • Although the S&P 500 has advanced some 120% from its bottom, earnings have roughly doubled during this period. 1 BARRETT OPPORTUNITY FUND, INC. • Central bankers around the globe are keeping interest rates low in an attempt to accelerate economic activity. Monetary policy will likely remain accommodative into 2014. • U.S. investors are just starting to move money into stock funds and individual investors have only 36% of their financial assets in stocks. Low interest rates on cash and bonds are likely to perpetuate this new trend. • U.S. corporations are buying back stocks and increasing dividends at aggressive rates. • The broad market is selling at 13.4 times earnings, considerably below prior peaks and an average price/earnings ratio of 14.5 times earnings. • The U.S. budget deficit has improved from its worst point, and investors are becoming immune to the histrionics in Washington. There are some less positive developments that we are monitoring.For one, the European economy is at best flat and is susceptible to further weakness.Due to the lackluster global growth, companies are not sufficiently increasing revenues and are resorting to price cutting to maintain their market share.This trend is most apparent in technology, where budgets are flat versus last year.Profit margins are already at peak levels and earnings growth going forward is slowing.We are also watching to see how new onerous regulations will affect profitability in health care and how well the defense sector can withstand budget cuts.There are other signs that signal caution including increases in management selling their company stock.All in all, we think the positives outweigh the negatives and the market can move higher but is likely to become more discriminating going forward. Performance Review For the six months ended February 28, 2013, the Fund gained +11.91% compared to a gain of +8.95% for the S&P 500 and +11.49% for the Lipper Large-Cap Value Fund Index.The best performing major segments of the market during this period were financial and industrial stocks.The worst performing sectors were technology and consumer staples.The largest capitalization stocks in the S&P 500 underperformed the broad market, to some extent due to the decline in Apple, which is the largest holding in the Index.During the six month period, the best performers in the Fund relative to the broader market included Leucadia National, Murphy Oil, Philips Electronics, and Bank of New York Mellon.Chubb, which is the largest holding in the Fund, also outpaced the market.The underperformers during the period included Royal Dutch, Forest City Enterprises, and General Dynamics. Thank you for your continued interest in the Fund. Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager 2 BARRETT OPPORTUNITY FUND, INC. Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of April 10, 2013.These are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer.Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds.The Fund may use derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on fund performance.Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations, and changes in political and economic conditions.These risks are magnified in emerging or developing markets.The Fund may use leverage, which may adversely impact performance.Investments in debt securities typically decrease when interest rates rise.These risks are greater for longer-term debt securities. Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor.The S&P 500® Index is a market value weighted index comprised of 500 widely held common stocks.It is not possible to invest directly in an Index.A price/earnings ratio is a valuation ratio of a security’s current share price compared to its per-share earnings. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 2/28/2013 (As a percentage of Total Investments) The Chubb Corp. % Royal Dutch Shell PLC - Class A - ADR % The Bank of New York Mellon Corp. % General Dynamics Corp. % Murphy Oil Corp. % Koninklijke Philips Elections N.V. % Rayonier, Inc. % Leucadia National Corp. % Monsanto Co. % Forest City Enterprises, Inc. - Class B % Sector Weightings - as of 2/28/2013 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on September 1, 2012 and held for the six months ended February 28, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period”. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account September 1, 2012 to Value Value February 28, 2013 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.20% (which reflects fee waivers in place during the period), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.41% Beverage and Tobacco Product Manufacturing - 1.40% Crimson Wine Group Ltd. (a) $ PepsiCo, Inc. Chemical Manufacturing - 2.00% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 7.58% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 10.53% The Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.50% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 20.29% The Chubb Corp. Merchant Wholesalers, Nondurable Goods - 3.32% Monsanto Co. Miscellaneous Manufacturing - 1.69% 3M Co. Petroleum and Coal Products Manufacturing - 22.11% Murphy Oil Corp. Royal Dutch Shell PLC - Class A - ADR Real Estate - 6.51% Alexander & Baldwin, Inc. (a) Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(b) Transportation Equipment Manufacturing - 9.02% General Dynamics Corp. Waste Management and Remediation Services - 0.91% TRC Cos, Inc. (a) Wood Product Manufacturing - 5.55% Leucadia National Corp. Total Common Stocks Cost ($6,967,038) The accompanying notes are an integral part of these financial statements. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2013 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITS) - 7.40% Real Estate - 7.40% Rayonier, Inc. $ Total Real Estate Investment Trusts Cost($761,460) SHORT-TERM INVESTMENTS - 0.09% Money Market Fund - 0.09% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (c) $ Total Short-Term Investments Cost ($52,371) Total Investments (Cost $7,780,869) - 99.90% Other Assets in Excess of Liabilities - 0.10% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a)Non-income producing security. (b)Convertible into Forest City Enterprises, Inc. - Class A shares. (c)Variable rate security.The rate listed is as of February 28, 2013. The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities February 28, 2013 (Unaudited) ASSETS: Investments, at value (cost $7,780,869) $ Dividend and interest receivable Other assets Total Assets LIABILITIES: Payable to adviser Payable for Fund shares redeemed 26 Payable to directors Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on investments Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Period Ended February 28, 2013 (Unaudited) INVESTMENT INCOME: Dividend income* $ Interest income 15 EXPENSES: Investment advisory fees (see Note 2) Legal fees Directors’ fees and expenses Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit fees Reports to shareholders Custody fees Other Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Net of $33,824 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Period Ended Year Ended February 28, 2013 August 31, 2012 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE/(DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $79,436 and $528,621, respectively) $ $ The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Period Ended February 28, Year Ended August 31, (Unaudited) Per Share Data: Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of period $ Total return1 %2 % % )% )% )% Supplemental data and ratios: Net assets, end of period (000,000’s) $
